The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/14/2021.
Applicant's election with traverse of Invention I, drawn to claims 1-15, in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that the (a) examiner has not shown that the combination does not require the particulars of the subcombination, and (b) there would not be a serious burden because a search would uncover the most relevant prior art with respect to Invention II.  This is not found persuasive because: (a) The fact that the lower shield surrounds the substrate support in no way means that the annular ring “necessarily” surrounds the substrate support. A different part of the lower shield may surround the substrate support; and (b) The inventions are classified in different areas and, as such, a search of invention I would not encompass invention II.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carducci et al (US 2009/0188625).
Regarding claim 1:
	Carducci teaches a process kit (lower liner, 400) for use in a process chamber (102) [fig 4A & 0030], comprising: an annular ring (bottom wall, 406) configured to surround a substrate support (160) [fig 4A & 0030]; and an annular lip (outer wall, 404) extending from an upper surface of the annular ring (406), wherein the annular ring (406) includes a plurality of ring slots (408 in bottom wall) extending through the annular ring (406) and disposed at regular intervals (see fig 4A) along the annular ring (406), and wherein the annular lip (404) includes a plurality of lip slots (408 in outer wall) extending through the annular lip (404) disposed at regular intervals (see fig 4A) along the annular lip (404) [fig 4A & 0030-0031].
Regarding claim 2:
	Carducci teaches the plurality of ring slots (408 in bottom wall) includes a plurality of first ring slots (some of radially inner 408 in bottom wall) and a plurality of second ring slots (some of radially outer 408 in bottom wall) disposed radially outward 
Regarding claim 3:
	Carducci teaches the annular lip (404) is disposed radially inward from an outer sidewall (see fig 4A) of the annular ring (406) [fig 4A-4B & 0030-0031].
Regarding claim 4:
	Carducci teaches each slot of the plurality of ring slots (408 in bottom wall) has a width that is less than a length (see fig 4A/4B) [fig 4A-4B].
Regarding claim 5:
	Carducci teaches each slot of the plurality of ring slots (408 in bottom wall) and each slot of the plurality of lip slots (408 in outer wall) has a substantially rectangular shape (see fig 4A/4B) [fig 4A-4B].
Regarding claim 8:
	Carducci teaches the annular ring (406) includes a plurality of openings (some of radially inner 408 in bottom wall) disposed radially inward (see fig 4A/4B) from the plurality of ring slots (some of radially outer 408 in bottom wall) [fig 4A-4B & 0030-0031].
The claim limitations “configured to facilitate coupling the annular ring to the substrate support” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 9:
	Carducci teaches the annular lip (404) extends substantially perpendicularly (see fig 4A) from the annular ring (406) [fig 4A & 0030-0031].
Regarding claim 10:
	Carducci teaches a process kit (lower liner, 400) for use in a process chamber (102) [fig 4A & 0030], comprising: an annular ring (bottom wall, 406) configured to surround a substrate support (160), wherein the annular ring (406) includes a plurality of first ring slots (radially inner 408 in bottom wall) disposed through the annular ring (406) and having a substantially rectangular shape and disposed at regular intervals (see fig 4A) along the annular ring (406) and a plurality of second ring slots (radially outer 408 in bottom wall) extending through the annular ring (406) and having a substantially rectangular shape and disposed at regular intervals (see fig 4A) along the annular ring (406) and radially outward from the plurality of first ring slots (radially inner 408 in bottom wall) [fig 4A & 0030]; and an annular lip (outer wall, 404) extending from an upper surface of the annular ring (406), wherein the annular lip (404) includes a plurality of lip slots (408 in outer wall) disposed at regular intervals (see fig 4A) along the annular lip (404) [fig 4A & 0030-0031].
Regarding claim 12:
	Carducci teaches each slot of the plurality of second ring slots (radially outer longer 408 in bottom wall) defines a larger total open area (see fig 4A/4B) than each slot of the plurality of first ring slots (radially inner shorter 408 in bottom wall) [fig 4A-4B & 0030-0031].
Regarding claim 13:

Regarding claim 14:
	Carducci teaches the annular lip (404) is disposed proximate an outer sidewall of the annular ring (406) and radially inward from the outer sidewall (see fig 4A) [fig 4A & 0030-0031].
Regarding claim 15:
	Carducci teaches the annular lip (404) includes a plurality of openings (some of 408 disposed within 404) [fig 4A & 0030-0031].
The claim limitations “configured to couple the annular lip to another process kit component” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci et al (US 2009/0188625) as applied to claims 1-5, 8-10, and 12-15 above, and further in view of Benzing et al (US 2002/0170881).
The limitations of claims 1-5, 8-10, and 12-15 have been set forth above.
Regarding claim 6:
	Carducci teaches a plurality of ring slots (408 in bottom wall) [fig 4A & 0030-0031].
	Furthermore, although Carducci teaches the plurality of ring slots (408) may be sized to prevent plasma from passing therethrough, Carducci does not specifically teach each slot of the plurality of ring slots is about 0.08 inches to about 0.19 inches wide by about 0.60 inches to about 0.76 inches long.
	Benzing teaches each slot of the plurality of ring slots is about 0.08 inches to about 0.19 inches wide (0.8-3 mm wide) by about 0.60 inches to about 0.76 inches long (lengths of about 12-24 mm) [0026-0028].
prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Carducci and Benzing are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify each slot of the plurality of ring slots of Carducci with the dimensions of Benzing because such achieve the desired gas flow conductance or gas resonance time [Benzing – 0027]. Furthermore, such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 7:
Carducci does not specifically teach each slot of the plurality of lip slots defines a larger total open area than each slot of the plurality of ring slots.
Benzing teaches teaches the number, shape, and size of the slots may vary [0027].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the slots through routine experimentation in order to achieve the desired gas flow conductance [0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Carducci and Benzing are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify each slot of Carducci with relative dimensions to achieve the desired gas flow conductance or gas resonance time [Benzing – 0027]. 
Regarding claim 11:
Carducci does not specifically teach each slot of the plurality of lip slots defines a larger total open area than each slot of the plurality of first ring slots and each slot of the plurality of second ring slots.
Benzing teaches the number, shape, and size of the slots may vary [0027].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the slots through routine experimentation in order to achieve the desired gas flow conductance [0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Carducci and Benzing are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify each slot of Carducci with relative dimensions to achieve the desired gas flow conductance or gas resonance time [Benzing – 0027]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rauf et al (US 7,988,815), Ishizaka et al (US 2006/0213438), Liu et al (US 2011/0207332) and Singh et al (US 2012/0305185) teach a process kit comprising an annular lip [fig 7, 8, 2, and 3, respectively]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718